Citation Nr: 1638354	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-46 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for anxiety disorder not otherwise specified (NOS) (claimed as posttraumatic stress disorder (PTSD)) prior to October 30, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for anxiety disorder, NOS (claimed as PTSD).  

Subsequently, by rating decision dated in January 2016, the RO granted service connection for PTSD, assigning a 100 percent disability rating effective October 30, 2015.  As this increase represents a full grant of the benefits sought beginning October 30, 2015, the Veteran's appeal has been abrogated beginning October 30, 2015.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  Prior to April 1, 2011, the Veteran's anxiety disorder, NOS was manifested by symptoms like occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood due to symptoms including: impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulty establishing and maintaining effective relationships.  The Veteran was found to have poor impulse control and poor insight.  The Veteran also had reportedly become "close" to getting fired on several occasions and experienced marked conflict in the workplace.

2.  Beginning April 1, 2011, the Veteran's anxiety disorder, NOS was manifested by total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, and no higher, prior to April 1, 2011 for anxiety disorder, NOS have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2015).

2.  Beginning April 1, 2011, the criteria for a disability rating of 100 percent for anxiety disorder, NOS have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
      
I. VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Significantly, the Veteran was afforded VA examinations in December 2009 and October 2015 to evaluate the severity of his service-connected psychiatric disabilities.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected psychiatric disabilities, to include the impact such have on his employability, as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms materially worsened since the October 2015 VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

II.  Legal Criteria

The Veteran seeks a higher disability rating for his service-connected psychiatric disability prior to October 30, 2015.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service-connected psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under this formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

III. Schedular Analysis

Evidence relevant to the current level of severity of the Veteran's psychiatric disorders includes VA examination reports dated in December 2009 and October 2015 as well as private psychiatric evaluation reports from Dr. W.J.A. dated in October 2009, February 2010, and October 2015.

During the October 2009 private psychological evaluation, the Veteran reported that he had a high school diploma and had worked for the United States Postal Service since his discharge from military service but had been "close" to being fired from this position of employment.  He reported that he had experienced marked conflict in his workplace, although physical altercations were denied.  The Veteran reported that he had been threatened with suspension after a racially-based altercation with a white customer; the situation was arbitrated and he was cleared of all accusations.  The Veteran had been married since 1979 and denied excessive arguing/physical altercations.  He had no children and denied any mental health treatment but reported a history of "erratic" alcohol consumption between 1972 to 1982.  He denied current drug use and/or a significant legal history.  

The Veteran described a history of recurrent intrusive thoughts, although he noted that he actively attempt to avoid contemplating the occurrences to which he was exposed.  Current flashbacks were denied, but their absence was, as with his intrusive thoughts, attributed to his avoidance symptoms.  A history of recurrent nightmares was reported, and he noted that he had struck his wife in the context of the nightmare; however, he estimated that he presently experienced nightmares "maybe once or twice a year."  Cognitive and physiological responses to trauma cues were reported to occur in reaction to sounds of fireworks and others resembling the sounds of gunshots.  The Veteran described a history of intensive effort geared toward the avoidance of thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences.  A pattern of markedly diminished interest and participating in significant activities, such as hunting, relative to his behavior prior to his military service was described.  Feelings of detachment or estrangement from others were reported, and he stated that his "distance was [his] greatest asset."  A restricted range of affect was apparent in his blunted presentation.  The Veteran demonstrated a pattern of marked problems with irritability and angry, verbal outbursts.  Concentration problems were markedly apparent during the interview.  Hypervigilance was described.  Exaggerated startled response was also reported.  He stated that "sudden explosions would knock my feet off the ground."  The Veteran was unable to describe his mood state, consistent with alexithymia.  Anhedonia and concentration difficulties as well as psychomotor retardation were described, although he noted that it helped to "keep [himself] under control."  Significant experiences of fatigue and loss of energy were reported.  Recurrent thoughts of death were described.  Suicidality, however, was denied, as well homicidality.  

Dr. W.J.A wrote that the Veteran was somewhat difficult to engage in the evaluation.  He demonstrated a strong need for control of the assessment, and was quite direct about his ability to defend himself.  His impulse control, as demonstrated by his history of angry verbal outbursts, appeared to fall below normal limits.  Speech was quite normal in terms of manner and content.  Form of thought was remarkable for circumstantiality.  Thought content fell within normal limits.  Suicidality, homicidality, and perceptual abnormalities were denied.  The Veteran stated that his mood at the time of the evaluation was "comfortable."  Affect was somewhat blunted, though stable, during the evaluation.  It was appropriate for the discussion at all times, however.  The Veteran was oriented to all three spheres: person, place, and time.  His capacity for maintaining attention, as evidenced by his circumstantial speech during the interview, appeared to fall below normal limits.  The Veteran's concentration abilities, as demonstrated by his inability to recall any items from a three-item list subsequent to an interference task, also fell below normal limits.  The Veteran's concentration abilities, as demonstrated by his inability to recall any items from a three-item list subsequent to an interference task, also fell below normal limits.  His immediate memory abilities, as evidenced by his recall for five items in the forward direction, and only four items in the backward direction, on a measure of auditory working memory fell below normal limits, as well.  The Veteran's memory for recent events, as evidence by his recall of his previous evening meal, appeared to fall within normal limits, as did his memory for recent past events, assessed via his recall of his activities during the weekend preceding the evaluation.  Remote memory, assessed via his recall of his birthplace, appeared to be intact.  Intelligence and fund of information appeared to fall within the average range.  Judgment and insight, in contrast, appeared to fall below normal limits.  Dr. W.J.A diagnosed PTSD and depressive disorder, NOS and assigned a GAF of 51.  

During the December 2009 VA examination, the Veteran reported that he did not want to be bothered with people and wanted to be alone.  He also reported irritability and anger outbursts.  Such symptoms were of a mild to moderate severity, occurred daily, and had been present for numerous years.  The Veteran denied appetite disturbances, insomnia, or depressed mood.  

On mental status examination the Veteran was clean and casually dressed.  Psychomotor activity included hand wringing, restlessness, and tension.  Speech was slow and coherent.  His attitude toward the examiner was indifferent, irritable, and guarded and his affect was blunted.  His mood was described as irritable.  With regard to attention, the Veteran was unable to complete Serial 7's but was able to spell a word forward and backward.  Orientation was intact to person, time, and place.  Thought process was described as "paucity of ideas" and thought content as "ruminations."  There were no delusions.  With regard to judgment, it was noted that the Veteran understood outcomes of behavior.  His intelligence was below average and the Veteran lacked insight in that he did not understand that he had a problem.  The Veteran denied sleep impairment, hallucinations, or inappropriate behavior.  He did not interpret proverbs appropriately.  There were no obsessive/ritualistic behaviors, panic attacks, homicidal thoughts, or suicidal thoughts.  The Veteran's impulse control was good and there were no episodes of violence.  Specifically, the Veteran reported that his impulse control was good "until you provoke me, it's human nature" and stated that he stays away from people so he does not act out.  The Veteran was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  Remote memory was mildly impaired but recent and immediate memory were normal.  Specifically, the Veteran had some difficulty recalling the last five United States presidents and needed prompting.

With regard to employment, it was noted that the Veteran had worked full-time as a mail carrier for the last 30 years.  It was noted that the Veteran had some problems related to occupational functioning, specifically decreased concentration and poor social interaction.  The Veteran reported that he "stays away from people at work."  The examiner diagnosed anxiety disorder, NOD and assigned a GAF score of 53.  The examiner wrote that there was not total occupational and social impairment due to psychiatric symptoms.  The examiner further wrote that psychiatric symptoms did not result in deficiencies in judgment, thinking, family relations, wood, mood, or school.  The examiner wrote that there was reduced reliability and productivity due to psychiatric symptoms, specifically, the Veteran avoided crowds and loud noises (fireworks); experienced psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event on occasion; efforts to avoid thoughts, feelings, or conversations associated with the trauma; feelings of detachment or estrangement from others; restricted range of affect (e.g., unable to have loving feelings); irritability or outbursts of anger; hypervigilance; and exaggerated startled response.  

During the February 2010 private psychological evaluation, the Veteran was reportedly preparing for retirement.  He described being "in happy zone" upon returning home from work and was looking forward to the health benefits of leaving his position of employment.  The Veteran had difficulty engaging in the evaluation.  He continued to demonstrate a strong need for control of the assessment, and remained quite direct about his ability to defend himself.  His impulse control, as demonstrated by his history of angry verbal outbursts, appeared to fall below normal limits.  Speech was quite normal in terms of manner and content.  Form of thought was remarkable for circumstantiality.  Thought content fell within normal limits.  Suicidality, homicidality, and perceptual abnormalities consistent with psychosis were denied.  The Veteran stated that his mood was "good, it's not bad."  Affect was somewhat blunted, though stable, during the evaluation.  It was appropriate for the discussion at all times, however.  

The Veteran was oriented to all three spheres: person, place, and time.  His capacity for maintaining attention, as evidenced by his circumstantial speech during the interview, appeared to fall below normal limits.  The Veteran's concentration abilities, as demonstrated by his recall of all the items from a three-item list subsequent to an interference task, fell within normal limits.  The Veteran's immediate memory abilities, as evidenced by his providing the correct spelling for the word ":house" in both the forward and the backward directions, as a measure of auditory working memory fell within normal limits, as well.  The Veteran's memory for recent events, as evidenced by his recall of his previous evening meal, appeared to fall within normal limits, as did hit memory for recent past events, assessed via his recall of his activities during the weekend preceding the evaluation.  Remote memory, assessed via his recall of his birthplace, appeared to be intact.  Intelligence and fund of information appeared to fall within the average range.  Judgment and insight, in contrast, appeared to fall below normal limits.  The examiner continued diagnoses of PTSD as well as depressive disorder, NOS and assigned a GAF score of 51.

During the October 2015 private psychological evaluation, the Veteran reported that he began receiving psychiatric treatment through VA in June/July 2015.  The Veteran denied any significant legal history and also denied current substance abuse.  He reported that he continues to remove himself from situations in which he might become angry and that his wife had been extremely supportive of him, in spite of his symptomatology.  The Veteran reported that he retired from the United States Postal Service in April 2011, noting that he was perceived to have intimidated his coworkers, and explaining that he was a "force to be reckoned with."  He explained that a "strong, strong constitutional awareness" of the tracking that was in place in that location.  He stated that he perceived that coworkers were aware of his location at "all times."  He explained that it was "a blessing to have retired," noting, "[t]he little devil in me told me it was time to go."  He also stated that the situation at hand "was leading me toward something I would have regretted."

On mental status examination, the Veteran repeatedly utilized battle as a metaphor for conflict during the interview, noting that he was significantly shaped by the "live or die" experience in which he found himself in Vietnam.  He evidenced periods in which he spoke extensively about his Vietnam experiences, paralleling those with those individuals involved in current conflicts.  Escalations in affect and a transition into pressured speech were apparent during his discussion of events to which he was exposed in Vietnam.  His impulse control, as demonstrated by his history of angry verbal outbursts, appeared to fall below normal limits.  Speech was quite normal in terms of manner and content.  Form of thought was remarkable for circumstantiality.  Thought content fell within normal limits.  Suicidality, homicidality, and perceptual abnormalities consistent with psychoses were denied.  The Veteran, however, described experiencing perceptions in which he anticipated events that were about to occur.  The Veteran stated that his mood, at the time of the evaluation, was "comfortable."  Affect was somewhat labile which, as noted above, escalated in intensity during times when he discussed his military service in Vietnam.  It was appropriate for the discussion at all times, however. 

The Veteran was oriented to all spheres.  He experienced no difficulties on measures of visual set shifting, visual motor precision, naming common animals, auditory rote recall and reversal, auditory tracking skills, expressive and receptive language capacities, or verbal fluency.  While he was able to accurately produce the contour and the hands of a clock, he was unable to correctly place all the numbers on the clock.  Moreover, troubles were noted on measures of serial sevens, abstract verbal reasoning, and on delayed recall measure, on which the Veteran was unable to remember three of five possible items.  Dr. W.J.A. continued diagnoses of PTSD and unspecified depressive disorder.  

During the October 2015 VA examination, the Veteran was diagnosed with PTSD and the examiner wrote that this was a progression of the Veteran's service-connected anxiety disorder, NOS.  Significantly, the examiner wrote that the Veteran did not have more than one mental disorder.  The examiner wrote that the Veteran's psychiatric disability resulted in total occupational and social impairment.  The Veteran reportedly lived with his wife of 35 years and had a close relationship with her.  He denied having relationship difficulties with her but stated that he is easily agitated with others.  He reported, "That's why I stay home.  It doesn't take much to blow my fuse."  He reported that he and his wife enjoyed being at home together and watching television and that he enjoyed fishing.  He did not have many friends and was estranged from other family members.  The Veteran reported that he retired in 2011.  He stated that this was a "relief of pressure" and that "craziness was about to happen at work.  I haven't been more relaxed since I left the killing [fields]."  He worked for the United States Postal Service as a mail carrier for over 30 years and reported that he was "volatile" at work and had poor social interactions/arguments frequently.  He reported that his employed had attempted to fire him on multiple occasions but that he had union representation and was able to maintain his career.  The examiner noted that, since the December 2009 VA examination, there was no record of mental health treatment.  The Veteran reportedly drank weekly and was vague about amounts.  He did not use illicit drugs.  

With regard to symptomatology, the examiner noted that the Veteran's PTSD resulted in: anxiety; suspiciousness; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  

The Veteran was reportedly oriented to all spheres.  His affect was congruent with stated mood and symptoms.  He was relatively calm and responsive.  Speech was of normal rhythm and content.  He maintained focus on topics and responded appropriately to questions.  There was no evidence of a formal thought disorders.  Insight and judgment were grossly intact.  Active suicidal ideation, planning, and intent was denied.  Protective factors were identified.  There were no other symptoms attributable to the Veteran's psychiatric disability and the Veteran was capable of managing his financial affairs.  

The examiner concluded that the Veteran was experiencing moderate to serious symptom severity with serious impairments of social and occupational functioning. Specifically his symptoms of social withdrawal, irritability, hypervigilance, and poor sleep were contributing to serious impairment in physical and sedentary occupational functioning.  He may require more frequent breaks and there may be more instances of missed days/time off necessary.  There was a history of poor social interactions/arguments that likely would have resulted in job losses had he not had a government union to fight his employer's disciplinary proceedings.

Also, of record are VA treatment records dated through September 2010 which note an impression of "anxiety" in the VA "problem list" but are negative for actual treatment or complaints of psychiatric problems.  While it appears that there are outstanding VA records dated in June/July 2015 pertaining to psychiatric treatment (as reported during the October 2015 private psychiatric examination), the Board notes that, given the award of a 100 percent disability rating beginning April 1, 2011, remand for these additional treatment records is not necessary.  

      Evaluation prior to April 1, 2011

After a careful review of the objective medical evidence, the Board finds that the evidence supports a grant of an initial 70 percent disability evaluation for the Veteran's psychiatric disability prior to April 1, 2011, effective from the date of the grant of service connection.  The evidence clearly shows that the Veteran was severely disabled as a result of his service-connected psychiatric disabilities prior to April 1, 2011.  He was shown to have occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood due to symptoms including: impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulty establishing and maintaining effective relationships.  Specifically, the Veteran was found to have poor impulse control and poor insight.  He reported that he was "close" to getting fired on several occasions and experienced marked conflict in the workplace.

Although a 70 percent evaluation has been granted for the Veteran's psychiatric disability, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule prior to April 1, 2011.  Prior to April 1, 2011, the Veteran did not manifest gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal thoughts without intent.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His communication impairment is limited to restricted/flattened/blunted affect.  These symptoms more closely approximate the types of symptoms contemplated by a 70% rating and are of similar severity, frequency, and duration.  However, the Board finds that the Veteran has not manifested symptoms similar to gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example to support a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  Significantly, during the October 2009 private psychiatric examination, the Veteran reported that he utilized his military training in order to offset his potential for physical violence.  He has demonstrated the capability for self-care.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.  The Board finds that there is no evidence of symptomatology suggestive of the Veteran as a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under the diagnostic criteria prior to April 1, 2011.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene prior to April 1, 2011.  The December 2009 mental status examination described the Veteran as having the ability to maintain minimum personal hygiene.  Moreover, a 70 percent evaluation contemplates symptoms like neglect of personal appearance and hygiene.  

With respect to orientation, there is no lay or medical evidence of symptoms like disorientation to time or place which would support a 100 percent rating under the appropriate rating criteria prior to April 1, 2011.

The Veteran has been described as having mild memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is was so severe prior to April 1, 2011 that he had symptoms like demonstrated memory loss for names of close relatives, his occupational status or his own name which is another example supporting a 100 percent rating under the rating criteria.

The Board has also considered the GAF scores assigned prior to April 1, 2011, of 51.  The Veteran's GAF scores reflect no more than moderate to severe symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent schedular rating under the criteria for evaluating psychiatric disorders other than eating disorders.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating prior to April 1, 2011.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's psychiatric disorder did not more closely approximate the criteria for a 100 percent rating prior to April 1, 2011. 

In this respect, the Veteran, even at his worst, describes maintaining a 30-plus year relationship with his wife.  The Veteran can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, prior to April 1, 2011, his psychiatric disorder was not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 70 percent have not been met prior to April 1, 2011.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  As such, an initial rating of 70 percent prior to April 1, 2011 is warranted.  

      Evaluation beginning April 1, 2011

Based on these findings, the Board finds that the evidence of record substantiates an evaluation of 100 percent beginning April 1, 2011.  Significantly, the October 2015 private psychiatric examination report shows that the Veteran had stopped working in April 2011 due to his psychiatric problems and the October 2015 VA examiner wrote that the Veteran's psychiatric problems had resulted in total occupational and social impairment.    

While the evidence of record does not show that the Veteran has suffered from all the various symptoms associated with a 100 percent rating described in the rating criteria, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for psychiatric disability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, as supported by the evidence of record, the Veteran's psychiatric symptoms more nearly approximate the level of impairment associated with a 100 percent evaluation beginning April 1, 2011.  

This decision does not imply that the Veteran's condition may someday improve, however, at this time, in light of the evidence as noted above, the Board concludes that the Veteran's psychiatric disability is productive of impairment warranting the higher evaluation of 100 percent beginning April 1, 2011.

III.  Extraschedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board is aware of the Veteran's complaints as to the effects of his service-connected psychiatric disabilities has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned schedular rating.  

The Veteran's service-connected psychiatric disabilities are manifested by signs and symptoms that address the level of social and occupational impairment and include some of the typical symptoms contemplated by the rating schedule.  For the period of time prior to April 1, 2011, a higher rating of 100 percent rating is available for more severe levels of impairment.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested primarily by symptoms like poor impulse control and insight and difficulty in establishing and maintaining effective work and social relationships.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
	
Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected psychiatric is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447   (2009), when there is evidence of unemployability, a claim for a total disability rating based on individual unemployability (TDIU) arises during an increased rating appeal and becomes part of the increased rating issue.  As above, the record shows that the Veteran has been unemployed since approximately April 2011 due to his psychiatric disabilities.  Significantly, during a February 2010 private psychiatric evaluation, the Veteran reported that he was preparing for his retirement and during an October 2015 private psychiatric examination, the Veteran reported that he retired from the United States Postal Service in April 2011 due, primarily, to his psychiatric disabilities.  

While the Veteran has been awarded a 100 percent disability rating since ending his employment in April 2011, the United States Court of Appeals for Veterans Claims (Court) has held that an award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level), when considered together with another disability separately rated at 60 percent or more, could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  Here, however, the award of a 100 percent schedular rating for psychiatric disability beginning April 1, 2011 clearly renders moot any claim for a TDIU due to psychiatric disability.  As the Veteran has been awarded a 100 percent disability rating for his psychiatric disability beginning April 1, 2011, when he was last employed, there is no pending TDIU issue on appeal.  


ORDER

An initial disability rating of 70 percent, and no higher, for anxiety disorder, NOS is granted prior to April 1, 2011 subject to statutory and regulatory provisions governing the payment of monetary benefits.

A disability rating of 100 percent for anxiety disorder, NOS is granted beginning April 1, 2011 subject to statutory and regulatory provisions governing the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


